                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:18-CV-00491-FDW-DCK

 EMILY DENNIS,                                      )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )      ORDER
                                                    )
 BAYER HEALTHCARE                                   )
 PHARMACEUTICALS INC.; BAYER                        )
 CORPORATION; BAYER HEALTHCARE                      )
 LLC; BRACCO DIAGNOSTICS, INC.; and                 )
 MCKESSON CORPORATION;                              )
                                                    )
                   Defendants.                      )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 15) filed by Patrick M. Wallace, concerning Matthew R.

McCarley on March 22, 2019. Mr. Matthew R. McCarley seeks to appear as counsel pro hac vice

for Plaintiff Emily Dennis. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 15) is GRANTED. Mr. Matthew

R. McCarley is hereby admitted pro hac vice to represent Plaintiff Emily Dennis.

         SO ORDERED.

                                       Signed: March 22, 2019
